             Case 1:19-cv-05639 Document 1 Filed 06/17/19 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
THE IMC GROUP OF COMPANIES LTD ., a/k/a and
d/b/a THE IMC GROUP,
                                                                 _ Civ. No. _ _ (_       )
                                                   Plaintiff,

                        -against-
                                                                        COMPLAINT

                                                                   PLAINTIFF DEMANDS
                                                                      TRIAL BY JURY
TIMBERS RESORT MANAGEMENT, LLC, d/b/a TIMB ERS
RESORTS,

                                               Defendant.

               Plaintiff The IMC Group of Companies Ltd ., a/k/a and d/b/a The IMC Group,

for its Complaint against defendant Timbers Resorts management, LLC, d/b/a Timbers

Resorts, alleges as follows:


                                             The Parties

               1.      Plaintiff The IMC Group of Companies LTD, a/k/a and d/b/a The IMC

Group is a New York corporation with its principal place of business in the State of New

York.

               2.      Defendant Timbers Resorts is a corporation organized and existing

under the laws of the State of Colorado with its principal place of business in either the State

of Colorado or the State of Florida.


                                       Jurisdiction and Venue

               3.     This Court has personal jurisdiction over defendant because it does

business in the State of New York, including through its operations at 55'h Street and 5th

Avenue in New York City, and because it did business in the transactions at issue in this case

in the State of New York. Jurisdiction in this court is proper under 28 U.S.C. § l 332(a)
             Case 1:19-cv-05639 Document 1 Filed 06/17/19 Page 2 of 4


because plaintiff is a citizen of the State of New York, and defendant is a citizen of the State

of Colorado, and the amount in controversy in this case plaintiff seeks to recover exceeds

$75,000 exclusive of interest and costs.

               4.     Venue in this Court is proper under 28 U.S.C.    § 1391 (b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in the State of

New York.


                       Facts Pertinent to More than One Cause ofAction

               5.     Plaintiff and defendant entered into written contracts dated as of May

26, 2017 (with oral amendment later made to that contract in or around July 2017), and

September 14, 201 7 (the "Contracts") .

               6.     The Contracts provided for plaintiff to provide employment search

services on behalf of defendant on the terms specified in the Contracts.

               7.     Plaintiff performed the Contracts to the fullest extent, except to the

extent it was not allowed to do so by reason of the actions of defendant as alleged herein.

               8.     In accordance with the Contracts, defendant had an obligation to make

payments for services and expenses to plaintiff in amounts specified and agreed, made some

of those payments but did not make such payments in the amount of $69,000 which remains

outstanding since at least December 2017.

               9.     On or about December 19, 201 7, defendant announced that it would

cancel the searches for which it had engaged plaintiff to provide it services. Plaintiff had fully

performed its obligations in accordance with the Contracts up to that time, and there was no

reason to believe it would not continue to do so thereafter; and no basis on which it would

not owe the amount $69 ,000 amount still due.




                                                2
              Case 1:19-cv-05639 Document 1 Filed 06/17/19 Page 3 of 4


                 10 .    The Contracts also provide, among other things, that if plaintiff were to

present a candidate to defendant under or in anticipation of the Contracts as requested by

defendant and, after but within 12 months of the completion of the work under the Contracts

(here, by defendant's instruction, on or about December 19, 2017), defendant were to hire

such a candidate, then defendant would owe plaintiff 25% of the first year annualized

compensation to be paid or given by defendant to such candidate.

                 11.     Defendant has hired a candidate fitting those circumstances and within

that time frame (Austin Watkins, hired no later than November 2018), at annualized

compensation of at least and likely more than $200,000, with the result that defendant owes

plaintiff an additional amount equal to 25% of such compensation.

                 12.     Defendant has breached its obligations under the Contracts by its

fai lure to pay the amounts due as a ll eged herein.

                 13.     By reason of the foregoing, plaintiff has been damaged in the amount

of no less than $119 ,000 plus interest from the dates the amounts comprising that total were

due.


                                     FIRST CAUSE OF ACTION
                                        (Breach of Contract)

                 14.     Plaintiff repeats and realleges each and every al legation set forth above

as if fully set forth herein .

                 15.     By reason of the foregoing, defendant is liabl e to plaintiff for breach of

contract for the amount of no less than $119 ,000, in an amount to be precisely determined

at trial, plus interest from the dates the amounts comprising that total were due.


                WHEREFORE, plaintiff demands judgment in its favor and against defendant as

follows:

                                                  3
              Case 1:19-cv-05639 Document 1 Filed 06/17/19 Page 4 of 4


               a.      On its First Cause of Action, for $119,000 plus interest from the date

the amounts comprising that total were due; and

                b.     the costs and disbursements of this case and attorneys' fees to the

extent a ll owed at law;

together with such other and further relief for plaintiff and against defendant as the Court

may deem just and proper.

Dated:    June 17, 2019

                                                    SCAROLA ZUBATOV SCHAFFZIN PLLC




                                                              1ch            arola
                                                    Attorne fo am The IMC Group
                                                      of Compan/es Ltd.
                                                    1 700 Broadway
                                                    41 st Floor
                                                    New York, NY 10019
                                                    Tel. : (212) 757 -0007




                                                4
